—Appeal unanimously dismissed without costs. Memorandum: The appeal of defendants from the order denying their motion to reargue must be dismissed because no appeal lies from such an order and there is no basis to designate their motion to reargue as one to renew (see, Empire Ins. Co. v Food City, 167 AD2d 983, 984). Although defendants purport to appeal from an earlier order denying their motion to vacate, that appeal was dismissed automatically because it was not perfected within nine months of the filing of the notice of appeal, no motion to vacate the automatic dismissal was made, and such *858motion would now be untimely (see, 22 NYCRR 1000.3 [b] [2] [i]). (Appeal from Order of Supreme Court, Onondaga County, Stone, J.—Vacate Judgment.) Present—Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.